DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on November. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, no claims have been canceled or added. Claims 1, 7, 8, 14, and 15 are amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 14-15 filed on November , with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C 103, where the applicant asserts that neither Shetty or Stringham does not teach or suggest “Firm No. 0057.0353C1partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters“. The examiner agreed that the applied references, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of U.S Patent Application Publication 2017/0337224 issued to Natasha Gajic (hereinafter as “Gajic”) is shown to teach the amended limitation. 

Gajic teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters (Gajic: [0052]; In block 602, a trigger is received to add a node to the existing system. A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Additionally, a performance analysis of the system may indicate that the added node would be best utilized in a new cluster. In block 606, new entries in the index are created for the new node and cluster. In block 608, the new node and cluster are established and added to the system. In block 610, the index is repartitioned between the new and existing nodes. In block 612, data is moved to the new node based on the node's key range. In block 614, the index is updated to reflect the new configuration. [0057]; For these and other reasons, a data set that exceeds the optimal node size may be more efficient if divided between multiple nodes. Thus, in an embodiment, a key corresponding to a large number of columns and therefore a large amount of data is split between nodes based on a column identifier).  

 Gajic teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters (Gajic: [0052]; In block 602, a trigger is received to add a node to the existing system. A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Additionally, a performance analysis of the system may indicate that the added node would be best utilized in a new cluster. In block 606, new entries in the index are created for the new node and cluster. In block 608, the new node and cluster are established and added to the system. In block 610, the index is repartitioned between the new and existing nodes. In block 612, data is moved to the new node based on the node's key range. In block 614, the index is updated to reflect the new configuration. [0057]; For these and other reasons, a data set that exceeds the optimal node size may be more efficient if divided between multiple nodes. Thus, in an embodiment, a key corresponding to a large number of columns and therefore a large amount of data is split between nodes based on a column identifier).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0149794 issued to Shetty et al. (hereinafter as "Shetty") in view of U.S Patent Application Publication 2015/0254325 issued to Russell R. Stringham (hereinafter as “Stringham”) in further view of U.S Patent Application Publication 2017/0337224 issued to Natasha Gajic (hereinafter as “Gajic”).

Regarding claim 1, Shetty teaches a method for distributing data across a plurality of storage shards (Shetty: [0234]; the elements of cloud 102 can be distributed and replicated among a plurality of cloud computer systems 2200 as determined to be desirable), the method comprising: generating, by a server of a cloud-based storage system, a file key for each file of a plurality of files stored in a plurality of physical shards (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Shard information field 406 provides shard information associated with a shard of tables 400B-400G, as will be described below. Shard information field 406 contains information sufficient to identify and access the particular shard of tables 400B-400G associated with the entity identified by client ID field 404. [0122]; First field 602 of UUID 600 includes a shard identifier (e.g., an alpha-numeric key, etc.) associated with one of shard records 530(1-k), which in turn identifies one of object-filer map shards 502(1-k)

    PNG
    media_image1.png
    315
    655
    media_image1.png
    Greyscale
), each physical shard maintained by a node of a plurality of nodes in one or more clusters (Shetty: [0085]; Filers 222(1-n) are storage nodes for the digital objects stored in cloud 102. Each filer 222(1-n) is very generic and includes at least one instance of a storage node service that communicates with private network 302 and facilitates storing, retrieving, and deleting objects in an associated mass data store 322), wherein

 	the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404 {See [0061]; Thus, the local cloud 104 itself can be considered a “client” of cloud 102. Additionally, if local clients 108(1-a) and remote clients 112(1-b) are associated with the same entity (e.g., business, customer, etc.), then local clients 108(1-a) and remote clients 112(1-b) can access the files associated with their common entity either via cloud 102 or via local cloud 104}), 

a hash of a folder identifier (folder ID) for a location in which the file is stored (Shetty: [0101]; Folder ID field 428 contains a folder identifier uniquely identifying the associated folder record 414. Thus, folder ID field 428 is the key field for folders table 400C. [0170]; As indicated above, when an object is uploaded, a checksum/hash is computed and saved in checksum/hash field 519 in the object record 504 associated with the new object

    PNG
    media_image2.png
    541
    693
    media_image2.png
    Greyscale
), and 

a hash of a file identifier (file ID) uniquely identifying the file (Shetty: [0101]; Parent folder ID field 432 contains a folder identifier identifying one of folder records 426 or the root directory that is the parent folder of the folder record 426. Parent folder ID fields 432 in folder records 426 facilitate construction of a virtual directory tree for each of clients 112(1-b) and/or local cloud 104.  [0170]; As indicated above, when an object is uploaded, a checksum/hash is computed and saved in checksum/hash field 519 in the object record 504 associated with the new object); 

mapping, by the server of the cloud-based storage system, each logical shard of the plurality of logical shards to one of the plurality of physical shards (Shetty: [0108]; Object-filer map table 500A and deleted object-filer map table 500B store the logical to physical (object ID to filer 222) object map. Each shard 502(1-k) can reside in any of object databases 312(1-g) and in any physical host, and there can be more than one shard 502(1-k) in each of object databases 312(1-g)); 

	Shetty does not explicitly teach sorting, by the server of the cloud-based storage system, the generated file keys for each file of the plurality of files into an ordered list; logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards; identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list; and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped.

	However, Stringham teaches sorting, by the server of the cloud-based storage system, the generated file keys for each file of the plurality of files into an ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space divide ranges of the letters of the alphabet between the cluster partitions of the database system 100);

 logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards (Stringham: [0044]; The multi-cluster database management system 110 can shard or distribute data among the clusters 106 and the nodes 108 of the database system 100. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. [0062]; For example, the key space allocator 204 can directly assign a value/identifier or range of the node key space to the nodes 108 using a key range scheme or a shard key scheme); 

identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100
[0108]; In further embodiments, act 508 can involve identifying a first or last letter or number of the associated identifier {Examiner correlates to identifying the last key value as identifying the last letter of the associated identifier of the key space}); and

 saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped (Stringham: [0051]; Moreover, the cluster key space can vary depending upon the type of data being stored and the number of clusters 106 in the database system 100. The cluster key space can be based on a key used for the data stored in the database system 100. [0054]-[0055]; The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. In particular, if there are 13 cluster partitions, the key space allocator 204 can assign each cluster partition two letters of the cluster key space (i.e., a and b assigned to cluster partition 1 and so forth). Thus, if the database system 100 includes 10 cluster partitions, the key space allocator 204 can assign 0 and a-c to cluster partition 1, 1 and d-f to cluster partition 2, and so forth. The cluster partition manager 202 can in turn assign the 10 cluster partitions to the clusters 106 of the database system 100. [0057]; Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106. For example, the key ID mapper 206 determine to which cluster partition the key ID corresponds, and in turn to which cluster 106 the determined cluster partition is assigned).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in dynamically increasing the cluster partition in an efficient manner by setting a new number to allow efficient redistribution (See Stringham [0049]). In addition, the references (Shetty and Stringham) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty and Stringham are directed to mapping and storing partition information based on a key value.

The modification of Shetty and Stringham teaches claimed invention substantially as claimed, however the modification of Shetty and Stringham does not explicitly teach partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters.

However, Gajic teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters (Gajic: [0052]; In block 602, a trigger is received to add a node to the existing system. A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Additionally, a performance analysis of the system may indicate that the added node would be best utilized in a new cluster. In block 606, new entries in the index are created for the new node and cluster. In block 608, the new node and cluster are established and added to the system. In block 610, the index is repartitioned between the new and existing nodes. In block 612, data is moved to the new node based on the node's key range. In block 614, the index is updated to reflect the new configuration. [0057]; For these and other reasons, a data set that exceeds the optimal node size may be more efficient if divided between multiple nodes. Thus, in an embodiment, a key corresponding to a large number of columns and therefore a large amount of data is split between nodes based on a column identifier).  

 (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped) with the further teachings of Gajic (teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the request response by reducing the database cluster and limit the amount of time to filter data (See Gajic [0051]). In addition, the references (Shetty, Stringham, and Gajic) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic are directed to mapping and storing partition information based on a key value.

Regarding claim 2, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Stringham further teaches indexing a new file in the plurality of physical shards, wherein the indexing comprises: receiving, by the server of the cloud-based storage system, the new file (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests);

 	generating, by the server of the cloud-based storage system, a file key for the new file (Stringham: [0051]-[0052]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. For example, in one embodiment the key can comprise a hash of a document ID, a user ID, the key portion of a key/value pair, or another data identifier associated with a piece of data, or a combination of multiple identifiers. [0056]; For example, the multi-cluster database management system 110 can receive a request to process a piece of data. The request to process a piece of data can comprise a request to write data to the database system 100, read data from the database system 100, update data in the database system 100, increment data values within the database management system 100, access data from the database system );

  Page 26 of 38Attorney Docket No. 8946-110 	identifying, by the server of the cloud-based storage system, a target shard for the new file based on the generated file key for the new file and the saved identified last key value for each logical shard saved in the meta-store for each physical shard (Stringham: [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106); and

 	routing, by the server of the cloud-based storage system, the new file to the identified target shard (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

Regarding claim 3, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Shetty further teaches further comprising processing a query from a user, wherein processing the query comprises: receiving, by the server of the cloud-based storage system, an enterprise ID associated with the user (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404);

	Shetty does not explicitly teach identifying, by the server of the cloud-based storage system, one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard; and routing, by the server of the cloud-based storage system, the query to the identified one or more shards. 

	However, Stringham teaches identifying, by the server of the cloud-based storage system, one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard(Stringham: [0051]-[0052];  For example, in one embodiment the key can comprise a hash of a document ID, a user ID, the key portion of a key/value pair, or another data identifier associated with a piece of data, or a combination of multiple identifiers. [0056]; For example, the multi-cluster database management system 110 can receive a request to process a piece of data. The request to process a piece of data can comprise a request to write data to the database system 100, read data from the database system 100, update data in the database system 100, increment data values within the database management system 100, access data from the database system 100, or otherwise manipulate data stored or data to be stored in the database system 100); and 

routing, by the server of the cloud-based storage system, the query to the identified one or more shards (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

Regarding claim 8, Shetty teaches a server of a cloud-based storage system, the server comprising: a processor (Shetty: [0218]; Cloud application server 308 includes one or more processing unit(s) (PU) 1602); and a memory coupled with and readable by the processor and storing therein a set of instructions which (Shetty: [0218]; Cloud application server 308 includes one or more processing unit(s) (PU) 1602, non-volatile memory 1604), when executed by the processor, causes the processor to distribute data across a plurality of storage shards by: 

generating a file key for each file of a plurality of files stored in a plurality of physical shards (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Shard information field 406 provides shard information associated with a shard of tables 400B-400G, as will be described below. Shard information field 406 contains information sufficient to identify and access the particular shard of tables 400B-400G associated with the entity identified by client ID field 404. [0122]; First field 602 of UUID 600 includes a shard identifier (e.g., an alpha-numeric key, etc.) associated with one of shard records 530(1-k), which in turn identifies one of object-filer map shards 502(1-k)), 

each physical shard maintained by a node of a plurality of nodes in one or more clusters (Shetty: [0085]; Filers 222(1-n) are storage nodes for the digital objects stored in cloud 102. Each filer 222(1-n) is very generic and includes at least one instance of a storage node service that communicates with private network 302 and facilitates storing, retrieving, and deleting objects in an associated mass data store 322), wherein 

the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is Page 30 of 38Attorney Docket No. 8946-110 a member (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404), a hash of a folder identifier (folder ID) for a location in which the file is stored (Shetty: [0101]; Folder ID field 428 contains a folder identifier uniquely identifying the associated folder record 414. Thus, folder ID field 428 is the key field for folders table 400C. [0170]; As indicated above, when an object is uploaded, a checksum/hash is computed and saved in checksum/hash field 519 in the object record 504 associated with the new object), and a hash of a file identifier (file ID) uniquely identifying the file (Shetty: [0101]; Parent folder ID field 432 contains a folder identifier identifying one of folder records 426 or the root directory that is the parent folder of the folder record 426. Parent folder ID fields 432 in folder records 426 facilitate construction of a virtual directory tree for each of clients 112(1-b) and/or local cloud 104.  [0170]; As indicated above, when a checksum/hash is computed and saved in checksum/hash field 519 in the object record 504 associated with the new object); 

mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards (Shetty: [0108]; Object-filer map table 500A and deleted object-filer map table 500B store the logical to physical (object ID to filer 222) object map. Each shard 502(1-k) can reside in any of object databases 312(1-g) and in any physical host, and there can be more than one shard 502(1-k) in each of object databases 312(1-g)); 

Shetty does not explicitly teach sorting the generated file keys for each file of the plurality of files into an ordered list; logically partitioning the ordered list into a plurality of logical shards; identifying a last key value for each logical shard in the partitioned ordered list; and saving the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped.

However, Stringham teaches sorting the generated file keys for each file of the plurality of files into an ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100); 

logically partitioning the ordered list into a plurality of logical shards (Stringham: [0044]; The multi-cluster database management system 110 can shard or distribute data among the clusters 106 and the nodes 108 of the database system 100. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. [0062]; For example, the key space allocator 204 can directly assign a value/identifier or range of the node key space to the nodes 108 using a key range scheme or a shard key scheme); 

identifying a last key value for each logical shard in the partitioned ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. [0108]; In further embodiments, act 508 can involve identifying a first or last letter or number of the associated identifier); 

saving the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped (Stringham: [0051]; Moreover, the cluster key space can vary depending upon the type of data being stored and the number of clusters 106 in the database system 100. The cluster key space can be based on a key used for the data stored in the database system 100. [0054]-[0055]; The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. In particular, if there are 13 cluster partitions, the key space allocator 204 can assign each cluster partition two letters of the cluster key space (i.e., a and b assigned to cluster partition 1 and so forth). Thus, if the database system 100 includes 10 cluster partitions, the key space allocator 204 can assign 0 and a-c to cluster partition 1, 1 and d-f to cluster partition 2, and so forth. The cluster partition manager 202 can in turn assign the 10 cluster partitions to the clusters 106 of the database system 100. [0057]; Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106. For example, the key ID mapper 206 can determine to which cluster partition the key ID corresponds, and in turn to which cluster 106 the determined cluster partition is assigned).  

 (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in dynamically increasing the cluster partition in an efficient manner by setting a new number to allow efficient redistribution (See Stringham [0049]). In addition, the references (Shetty and Stringham) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty and Stringham are directed to mapping and storing partition information based on a key value.

The modification of Shetty and Stringham teaches claimed invention substantially as claimed, however the modification of Shetty and Stringham does not explicitly teach partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters.

However, Gajic teaches 6Serial No. 16/600,106Attorney Docket No. 8946-110partially re-indexing the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters (Gajic: [0052]; In block 602, a trigger is received to add a node to the existing system. A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Additionally, a performance analysis of the system may indicate that the added node would be best utilized in a new cluster. In block 606, new entries in the index are created for the new node and cluster. In block 608, the new node and cluster are established and added to the system. In block 610, the index is repartitioned between the new and existing nodes. In block 612, data is moved to the new node based on the node's key range. In block 614, the index is updated to reflect the new configuration. [0057]; For these and other reasons, a data set that exceeds the optimal node size may be more efficient if divided between multiple nodes. Thus, in an embodiment, a key corresponding to a large number of columns and therefore a large amount of data is split between nodes based on a column identifier).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained , Stringham, and Gajic) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic are directed to mapping and storing partition information based on a key value.

Regarding claim 9, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Stringham further teaches the instructions further cause the processor to index a new file in the plurality of physical shards by: receiving the new file (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests); 

generating a file key for the new file (Stringham: [0051]-[0052]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. For example, in one embodiment the key can comprise a hash of a document ID, a user ID, the key portion of a key/value pair, or another data identifier associated with a piece of data, or a combination of multiple identifiers. [0056]; For example, the multi-cluster database management system 110 can receive a request to process a piece of data. The request to process a piece of data can comprise a request to write data to the database system 100, read data from the database system 100, update data in the database system 100, increment data values within the database management system 100, access data from the database system 100, or otherwise manipulate data stored or data to be stored in the database system 100);

 	identifying a target shard for the new file based on the generated file key for the new file and the saved identified last key value for each logical shard saved in the meta- store for each physical shard (Stringham: [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106); and

 	routing the new file to the identified target shard (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

Regarding claim 10, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Shetty further teaches
the instructions further cause the processor to process a query from a user by: receiving an enterprise ID associated with the user (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404); 

	Shetty does not explicitly teach identifying one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard; and routing the query to the identified one or more shards.

	However, Stringham further teaches identifying one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard (Stringham: [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106); and 

routing the query to the identified one or more shards (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

	Regarding claim 15, Shetty teaches a non-transitory, computer-readable medium comprising a set of instructions stored therein which (Shetty: [0024];
Non-transitory, electronically-readable storage medium having code embodied therein for causing an electronic device to perform the methods of the invention are also described), when executed by a processor (Shetty: [0063]; Processing units(s) 204 impart functionality to cloud 102 by executing code stored in any or all of non-volatile memory 214), causes the processor to distribute data across a plurality of storage shards by: generating a file key for each file of a plurality of files stored in a plurality of physical shards (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Shard information field 406 provides shard information associated with a shard of tables 400B-Shard information field 406 contains information sufficient to identify and access the particular shard of tables 400B-400G associated with the entity identified by client ID field 404. [0122]; First field 602 of UUID 600 includes a shard identifier (e.g., an alpha-numeric key, etc.) associated with one of shard records 530(1-k), which in turn identifies one of object-filer map shards 502(1-k)), 

each physical shard maintained by a node of a plurality of nodes in one or more clusters (Shetty: [0085]; Filers 222(1-n) are storage nodes for the digital objects stored in cloud 102. Each filer 222(1-n) is very generic and includes at least one instance of a storage node service that communicates with private network 302 and facilitates storing, retrieving, and deleting objects in an associated mass data store 322), wherein

 	the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404), 

a hash of a folder identifier (folder ID) for a location in which the file is stored (Shetty: [0101]; Folder ID field 428 contains a folder identifier uniquely identifying the associated folder record 414. Thus, folder ID field 428 is the key field for folders table 400C. [0170]; As indicated above, when an object is uploaded, a 519 in the object record 504 associated with the new object), and 

a hash of a file identifier (file ID) uniquely identifying the file (Shetty: [0101]; Parent folder ID field 432 contains a folder identifier identifying one of folder records 426 or the root directory that is the parent folder of the folder record 426. Parent folder ID fields 432 in folder records 426 facilitate construction of a virtual directory tree for each of clients 112(1-b) and/or local cloud 104.  [0170]; As indicated above, when an object is uploaded, a checksum/hash is computed and saved in checksum/hash field 519 in the object record 504 associated with the new object);

mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards (Shetty: [0108]; Object-filer map table 500A and deleted object-filer map table 500B store the logical to physical (object ID to filer 222) object map. Each shard 502(1-k) can reside in any of object databases 312(1-g) and in any physical host, and there can be more than one shard 502(1-k) in each of object databases 312(1-g));

	Shetty does not explicitly teach sorting the generated file keys for each file of the plurality of files into an ordered list; logically partitioning the ordered list into a plurality of logical shards; identifying a last key value for each logical shard in the partitioned ordered list; and saving the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped.

	However, Stringham teaches sorting the generated file keys for each file of the plurality of files into an ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100); 

logically partitioning the ordered list into a plurality of logical shards (Stringham: [0044]; The multi-cluster database management system 110 can shard or distribute data among the clusters 106 and the nodes 108 of the database system 100. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. [0062]; For example, the key space allocator 204 can directly assign a value/identifier or range of the node key space to the nodes 108 using a key range scheme or a shard key scheme);

 identifying a last key value for each logical shard in the partitioned ordered list (Stringham: [0051]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. [0054]; For example, in alternative embodiments the key can comprise a first letter of a user name associated with each piece of data. In this case, the cluster key space can comprise the letters of the alphabet. The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. [0108]; In further embodiments, act 508 can involve identifying a first or last letter or number of the associated identifier); 

saving the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped (Stringham: [0051]; Moreover, the cluster key space can vary depending upon the type of data being stored and the number of clusters 106 in the database system 100. The cluster key space can be based on a key used for the data stored in the database system 100. [0054]-[0055]; The key space allocator 204 can divide ranges of the letters of the alphabet between the cluster partitions of the database system 100. In particular, if there are 13 cluster partitions, the key space allocator 204 can assign each cluster partition two letters of the 10 cluster partitions, the key space allocator 204 can assign 0 and a-c to cluster partition 1, 1 and d-f to cluster partition 2, and so forth. The cluster partition manager 202 can in turn assign the 10 cluster partitions to the clusters 106 of the database system 100. [0057]; Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106. For example, the key ID mapper 206 can determine to which cluster partition the key ID corresponds, and in turn to which cluster 106 the determined cluster partition is assigned).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped). One of ordinary skill in the art would have been  and Stringham) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty and Stringham are directed to mapping and storing partition information based on a key value.

	The modification of Shetty and Stringham teaches claimed invention substantially as claimed, however the modification of Shetty and Stringham does not explicitly teach 
partially re-indexing the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters.

	However, Gajic teaches partially re-indexing the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters (Gajic: [0052]; In block 602, a trigger is received to add a node to the existing system. A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Additionally, a performance analysis of the system may indicate that the added node would be best utilized in a new cluster. In block 606, new entries in the index are created for the new node and cluster. In block 608, the new node and cluster are established and added to the system. In block 610, the index is repartitioned between the new and existing nodes. In block 612, data is moved to the new node based on the node's key range. In block 614, the index is updated to reflect the new configuration. [0057]; For these and other reasons, a data set that exceeds the optimal node size may be more efficient if divided between multiple nodes. Thus, in an embodiment, a key corresponding to a large number of columns and therefore a large amount of data is split between nodes based on a column identifier).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped) with the further teachings of Gajic (teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters). One of ordinary skill in the art would have been motivated to make , Stringham, and Gajic) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic are directed to mapping and storing partition information based on a key value.

Regarding claim 16, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Stringham further teaches the instructions further cause the processor to index a new file in the plurality of physical shards by: receiving the new file (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests); 

generating a file key for the new file (Stringham: [0051]-[0052]; Once the cluster partition manager 202 selects the number of cluster partitions, and assigns the cluster partitions to clusters 106, the key space allocator 204 can assign identifiers, values, or ranges of a first key space (i.e., cluster key space) to each of the cluster partitions to help ensure even distribution of data among the clusters 106. For example, in one embodiment the key can comprise a hash of a document ID, a user ID, the key [0056]; For example, the multi-cluster database management system 110 can receive a request to process a piece of data. The request to process a piece of data can comprise a request to write data to the database system 100, read data from the database system 100, update data in the database system 100, increment data values within the database management system 100, access data from the database system 100, or otherwise manipulate data stored or data to be stored in the database system 100); 

identifying a target shard for the new file based on the generated file key for the new file and the saved identified last key value for each logical shard saved in the meta- store for each physical shard (Stringham: [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106); and 

routing the new file to the identified target shard (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

Regarding claim 17, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, and Shetty further teaches the instructions further cause the processor to process a query from a user by: receiving an enterprise ID associated with the user (Shetty: [0096]; Client ID field 404 is the key field for table 400A and uniquely identifies one of clients 112(1-b) or local cloud 104. Client information field 408 includes information (e.g., name, address, etc.) associated with entity identified by client ID field 404);

	Shetty does not explicitly teach identifying one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard;
routing the query to the identified one or more shards.

	Stringham teaches identifying one or more shards based on the received enterprise ID associated with the user and the saved identified last key value for each logical shard saved in the meta-store for each physical shard (Stringham: [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106); and

 	routing the query to the identified one or more shards (Stringham: [0045]; the multi-cluster database management system 110 can be included in each node 108 of the database system 100. For example, a table or index including a mapping scheme (described in greater detail below in reference to FIG. 3A) can reside on each node 108. The nodes 108 can use the table or index to identify where to route requests or whether to respond to requests. [0057]; Upon receiving the request, the key ID mapper 206 can identify a key ID for the piece of data. For example, the key ID mapper 206 can perform a hash of an ID associated with the piece of data, or otherwise identify a key ID for the piece of data. Once the key ID for the data is identified, the key ID mapper 206 can determine the applicable cluster 106 for the data and route the request or the piece of data to the applicable cluster 106).  

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0149794 issued to Shetty et al. (hereinafter as "Shetty") in view of U.S Patent Application Publication 2015/0254325 issued to Russell R. Stringham (hereinafter as “Stringham”) in view of U.S Patent Application Publication 2017/0337224 issued to Natasha Gajic (hereinafter as “Gajic”) in further view of U.S Patent Application Publication 2015/0319230 issued to  SKJOLSVOLD (hereinafter as “SKJOLSVOLD”).

Regarding claim 4, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises: sorting, by the server of the cloud-based storage system, the plurality of logical shards in descending order based on a load of each logical shard; assigning, by the server of the cloud-based storage system, one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards; sorting, by the server of the cloud-based storage system, remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard; assigning, by the server of the cloud-based storage system, one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards; determining, by the server of the cloud-based storage system, whether all logical shards have been assigned to a physical shard; and in response to determining not all logical shards have been assigned to a physical shard, repeating, by the server of the cloud-based storage system, said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards, sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard.

SKJOLSVOLD teaches mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises: sorting, by the server of the cloud-based storage system, the plurality of logical shards in descending order based on a load of each logical shard (SKJOLSVOLD: [0231]; the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. For example, a search order can comprise sorting partitions 712 in ascending or descending order of corresponding partition values by one or multiple dimensions);

 	assigning, by the server of the cloud-based storage system, one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD :[0231]-[0232]; In some implementations, the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. For example, partitions 712 may be sorted in ascending or descending order of partition values that all correspond to dimension 710 a); 

sorting, by the server of the cloud-based storage system, remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard (SKJOLSVOLD: [0069]; The propose candidates function can be configured to identify, select, and/or provide a plurality of candidate operations, where the plurality of candidate operations are potential load balancing operations associated with partitions assigned to servers of the distributed system. [0189]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load);

 	assigning, by the server of the cloud-based storage system, one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD: [0231]-[0232]; In some implementations, the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. For example, partitions 712 may be sorted in ascending or descending order of partition values that all correspond to dimension 710 a
[0241]; Examples of such cases include where at least one partition to be assigned is presently unassigned to a server, or otherwise should be urgently assigned to a server. For example, any of the at least one partitions to be assigned may presently be assigned to or were previously assigned to one or more servers of the scalable storage that have failed, been shut down, or are otherwise unavailable for hosting);

 	determining, by the server of the cloud-based storage system, whether all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0265]; In some implementations, the determination comprises dividing the servers into sets. One set can correspond to servers that have partitions that are to be offloaded in the assignment plan (also referred to as first server set). Another set can correspond to servers to which those partitions are to be assigned (also referred to as second server set)); and 

 Page 27 of 38Attorney Docket No. 8946-110 	in response to determining not all logical shards have been assigned to a physical shard, repeating, by the server of the cloud-based storage system, said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors), 

sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

	Regarding claim 5, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach further comprising spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards, wherein spilling over the source shard to the target shard comprises: identifying, by the server of the cloud-based storage system, the source shard based on available storage capacity of each physical shard of the plurality of physical shards; identifying, by the server of the cloud-based storage system, the target shard based on the available storage capacity of each physical shard of the plurality of physical shards; spilling, by the server of the cloud-based storage system, content from the source shard to the target shard; updating, by the server of the cloud-based storage system, an override map of the meta-store for the source shard and the target shard; and federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system.

	SKJOLSVOLD teaches further comprising spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards, wherein spilling over the source shard to the target shard comprises: identifying, by the server of the cloud-based storage system, the source shard based on available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0220]; Utilizing any to all of the assignment heuristics, assignment generator 704 may determine an assignment of a partition to a server based on the server having available capacity to host the partition with respect to one to all of the dimensions); 

identifying, by the server of the cloud-based storage system, the target shard based on the available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0224]; In bin packing, any given server bin can have a size or volume that corresponds to capacity (e.g. a cap value) and an  [0238]-[0239]; The dimensional values can be selected from partition values and server values of the dimensions. For example, the analysis may be based on dimensional values that would correspond to the servers if the assignment plans were to be executed. The selection can also be based on whether or not a server in the assignment plan is exceeding a cap value or how many servers or cap values are being exceeded in the assignment plan); 

spilling, by the server of the cloud-based storage system, content from the source shard to the target shard (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric);

 	updating, by the server of the cloud-based storage system, an override map of the meta-store for the source shard and the target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and 

federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system(SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped) with the teachings of Gajic (teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

Regarding claim 6, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach further comprising spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards, wherein spilling over the source shard to the target shard comprises:  Page 28 of 38Attorney Docket No. 8946-110 identifying, by the server of the cloud-based storage system, available space for each node of the plurality of node in a cluster of the one or more clusters; selecting, by the server of the cloud-based storage system, a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space; identifying, by the server of the cloud-based storage system, one or more source shards based on one or more overhead criteria; selecting, by the server of the cloud-based storage system, one of the identified one or more source shards; spilling, by the server of the cloud-based storage system, the selected one of the identified one or more source shards to the selected plurality of target shards; updating, by the server of the cloud-based storage system, an override map of the meta-store for the source shard and each target shard; federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system; determining, by the server of the cloud-based storage system, whether all of the identified one or more source shards have been spilled to the plurality of target shards; and
in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating, by the server of the cloud-based storage system, the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta-store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shards.

SKJOLSVOLD teaches further comprising spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards, wherein spilling over the source shard to the target shard comprises:  Page 28 of 38Attorney Docket No. 8946-110 identifying, by the server of the cloud-based storage system, available space for each node of the plurality of node in a cluster of the one or more clusters (SKJOLSVOLD: [0203]; Assignment coordinator 702 can be configured to provide one or more servers 714 to which partitions 712 may be assigned. Servers 714 may comprise all servers of the scalable storage or a subset therefrom. Furthermore servers 714 may comprise all servers having available capacity in any dimension or dimensions or a given dimension or dimensions, or a subset therefrom);

 	selecting, by the server of the cloud-based storage system, a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space (SKJOLSVOLD: [0189]-[0190]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. The candidate target server set may be limited to a number of those servers that have the lowest server load. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load. Thus, a load balancing operation could comprise a given partition from the candidate partitions set being moved to a given server of the candidate target server set, for each combination of partition and server in the sets); 

identifying, by the server of the cloud-based storage system, one or more source shards based on one or more overhead criteria (SKJOLSVOLD: [0200]; Assignment coordinator 702 can be configured to manage the generation of assignment plans for partitions to servers. In this respect, assignment coordinator 702 can be configured to collect and provide one or more partitions 712 to assignment generator 704 for assignment and one or more servers 714 (e.g. servers 204, 206, 208, and 210 in FIG. 2) of scalable storage (e.g. scalable storage 200 in FIG. 2) to assignment generator 704 that may receive those assignments); 

selecting, by the server of the cloud-based storage system, one of the identified one or more source shards(SKJOLSVOLD: [0152]; In some implementations, selecting the plurality of candidate operations comprises identifying one or more servers that have a server metric of a dimension, or a particular dimension that exceeds a threshold value, such as the server cap. [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. [0156]; Furthermore, the propose candidates function may sort the servers of the scalable storage from highest to lowest server metric of the dimension. A candidate target server set may be selected as a number of those servers that have the lowest server metric of the dimension); 

spilling, by the server of the cloud-based storage system, the selected one of the identified one or more source shards to the selected plurality of target shards (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric); 

updating, by the server of the cloud-based storage system, an override map of the meta-store for the source shard and each target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); 

federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); 

determining, by the server of the cloud-based storage system, whether all of the identified one or more source shards have been spilled to the plurality of target shards(SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and

 in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating, by the server of the cloud-based storage system, the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta-store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

Regarding claim 11, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises:  Page 31 of 38Attorney Docket No. 8946-110sorting the plurality of logical shards in descending order based on a load of each logical shard; assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards; sorting remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard; assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards; determining whether all logical shards have been assigned to a physical shard; in response to determining not all logical shards have been assigned to a physical shard, repeating said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards, sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard.

	SKJOLSVOLD teaches mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises:  Page 31 of 38Attorney Docket No. 8946-110 sorting the plurality of logical shards in descending order based on a load of each logical shard (SKJOLSVOLD: [0231]; the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. For example, a search order can comprise sorting partitions 712 in ascending or descending order of corresponding partition values by one or multiple dimensions); 

assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD :[0231]-[0232]; In some implementations, the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. The partitions and/or servers may be sorted by the same dimension, multiple dimensions, or all dimensions. For example, partitions 712 may be sorted in ascending or descending order of partition values that all correspond to dimension 710 a); 
sorting remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard (SKJOLSVOLD: [0069]; The propose candidates function can be configured to identify, select, and/or provide a plurality of candidate operations, where the plurality of candidate operations are potential load balancing operations associated with partitions assigned to servers of the distributed system. [0189]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load);

 	assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors); 

determining whether all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0265]; In some implementations, the determination comprises dividing the servers into sets. One set can correspond to servers that have partitions that are to be offloaded in the assignment plan (also referred to as first server set). Another set can correspond to servers to which those partitions are to be assigned (also referred to as second server set)); and 

in response to determining not all logical shards have been assigned to a physical shard, repeating said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors), sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0233]; In some at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

	Regarding claim 12, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying the source shard based on available storage capacity of each physical shard of the plurality of physical shards; identifying the target shard based on the available storage capacity of each physical shard of the plurality of physical shards; spilling content from the source shard to the target shard; updating an override map of the meta-store for the source shard and the target shard; and federating the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system.

	SKJOLSVOLD teaches the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying the source shard based on available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0224]; In bin packing, any given server bin can have a size or volume that corresponds to capacity (e.g. a cap value) and an occupied volume that corresponds to present utilization (e.g. a server value or a sum of partition values of the server). [0238]-[0239]; The dimensional values can be selected from partition values and server values of the dimensions. For example, the analysis may be based on dimensional values that would correspond to the servers if the assignment plans were to be executed. The selection can also be based on whether or not a server in the assignment plan is exceeding a cap value or how many servers or cap values are being exceeded in the assignment plan); 

identifying the target shard based on the available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0224]; In bin packing, any given server bin can have a size or volume that corresponds to capacity (e.g. a cap value) and an occupied volume that corresponds to present utilization (e.g. a server value or a sum of partition values of the server). [0238]-[0239]; The dimensional values can be selected from partition values and server values of the dimensions. For example, the analysis may be based on dimensional values that would correspond to the servers if the assignment plans were to be executed. The selection can also be based on whether or not a server in the assignment plan is exceeding a cap value or how many servers or cap values are being exceeded in the assignment plan);

 	spilling content from the source shard to the target shard (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric); 

updating an override map of the meta-store for the source shard and the target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and 

federating the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

Regarding claim 13, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying available space for each node of the plurality of node in a cluster of the one or more clusters; selecting a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space; identifying one or more source shards based on one or more overhead criteria; selecting one of the identified one or more source shards; spilling the selected one of the identified one or more source shards to the selected plurality of target shards; updating an override map of the meta-store for the source shard and each target shard; federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system; determining whether all of the identified one or more source shards have been spilled to the plurality of target shards; and in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta- store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shards.

	SKJOLSVOLD teaches the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying available space for each node of the plurality of node in a cluster of the one or more clusters (SKJOLSVOLD: [0203]; Assignment coordinator 702 can be configured to provide one or more servers 714 to which partitions 712 may be assigned. Servers 714 may comprise all servers of the scalable storage or a subset therefrom. Furthermore servers 714 may comprise all servers having available capacity in any dimension or dimensions or a given dimension or dimensions, or a subset therefrom); 

selecting a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space (SKJOLSVOLD: [0189]-[0190]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. The candidate target server set may be limited to a number of those servers that have the lowest server load. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load. Thus, a load balancing operation could comprise a given partition from the candidate partitions set being moved to a given server of the candidate target server set, for each combination of partition and server in the sets);

 	identifying one or more source shards based on one or more overhead criteria (SKJOLSVOLD: [0200]; Assignment coordinator 702 can be configured to manage the generation of assignment plans for partitions to servers. In this respect, assignment coordinator 702 can be configured to collect and provide one or more partitions 712 to assignment generator 704 for assignment and one or more servers 714 (e.g. servers 204, 206, 208, and 210 in FIG. 2) of scalable storage (e.g. scalable storage 200 in FIG. 2) to assignment generator 704 that may receive those assignments); 

selecting one of the identified one or more source shards (SKJOLSVOLD: [0152]; In some implementations, selecting the plurality of candidate operations comprises identifying one or more servers that have a server metric of a dimension, or a particular dimension that exceeds a threshold value, such as the server cap. [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. [0156]; Furthermore, the propose candidates function may sort the servers of the scalable storage from highest to lowest server metric of the dimension. A candidate target server set may be selected as a number of those servers that have the lowest server metric of the dimension); 

spilling the selected one of the identified one or more source shards to the selected plurality of target shards (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric); 

updating an override map of the meta-store for the source shard and each target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map));

 	federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); 

determining whether all of the identified one or more source shards have been spilled to the plurality of target shards (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and

 in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta- store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped) with the teachings of Gajic (teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters) to further include the teachings of SKJOLSVOLD (teaches spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards…federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the load balancing with respect to the CPU utilization (See SKJOLSVOLD: , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

Regarding claim 18, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises: sorting the plurality of logical shards in descending order based on a load of each logical shard; assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards; sorting remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard; assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards; determining whether all logical shards have been assigned to a physical shard; and in response to determining not all logical shards have been assigned to a physical shard, repeating said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards, sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard.

	SKJOLSVOLD teaches mapping each logical shard of the plurality of logical shards to one of the plurality of physical shards further comprises: sorting the plurality of logical shards in descending order based on a load of each logical shard (SKJOLSVOLD: [0231]; the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. For example, a search order can comprise sorting partitions 712 in ascending or descending order of corresponding partition values by one or multiple dimensions); 

assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD :[0231]-[0232]; In some implementations, the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values, for example in a list. The partitions and/or servers may be sorted by the same dimension, multiple dimensions, or all dimensions. For example, partitions 712 may be sorted in ascending or descending order of partition values that all correspond to dimension 710 a); 

sorting remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard (SKJOLSVOLD: [0069]; The propose candidates function can be configured to identify, select, and/or provide a plurality of candidate operations, where the plurality of candidate operations are potential load balancing operations associated with partitions assigned to servers of the distributed system. [0189]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load);

 	assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors); 

determining whether all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0265]; In some implementations, the determination comprises dividing the servers into sets. One set can correspond to servers that have partitions that are to be offloaded in the assignment plan (also referred to as first server set). Another set can correspond to servers to which those partitions are to be assigned (also referred to as second server set)); and  

Page 35 of 38Attorney Docket No. 8946-110 	in response to determining not all logical shards have been assigned to a physical shard, repeating said sorting of the plurality of logical shards in descending order based on a load of each logical shard, assigning one logical shard beginning from a top of the sorted ordered list to each physical shard of the plurality of physical shards, sorting of remaining unassigned logical shards in ascending order based on the load of each remaining unassigned logical shard, and assigning one logical shard beginning from the top of the sorted ordered list to each physical shard of the plurality of physical shards until all logical shards have been assigned to a physical shard (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

	Regarding claim 19, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying the source shard based on available storage capacity of each physical shard of the plurality of physical shards; identifying the target shard based on the available storage capacity of each physical shard of the plurality of physical shards; spilling content from the source shard to the target shard; updating an override map of the meta-store for the source shard and the target shard; and federating the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system.

	SKJOLSVOLD teaches the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying the source shard based on available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0224]; In bin packing, any given server bin can have a size or volume that corresponds to capacity (e.g. a cap value) and an occupied volume that corresponds to present utilization (e.g. a server value or a sum of partition values of the server). [0238]-[0239]; The dimensional values can be selected from partition values and server values of the dimensions. For example, the analysis may be based on dimensional values that would correspond to the servers if the assignment plans were to be executed. The selection can also be based on whether or not a server in the assignment plan is exceeding a cap value or how many servers or cap values are being exceeded in the assignment plan); 

identifying the target shard based on the available storage capacity of each physical shard of the plurality of physical shards (SKJOLSVOLD: [0224]; In bin packing, any given server bin can have a size or volume that corresponds to capacity (e.g. a cap value) and an occupied volume that corresponds to present utilization (e.g. a server value or a sum of partition values of the server). [0238]-[0239]; The dimensional values can be selected from partition values and server values of the dimensions. For example, the analysis may be based on dimensional values that would correspond to the servers if the assignment plans were to be executed. The selection can also be based on whether or not a server in the assignment plan is exceeding a cap value or how many servers or cap values are being exceeded in the assignment plan); 

spilling content from the source shard to the target shard (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric);

 	updating an override map of the meta-store for the source shard and the target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and

 	federating the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shetty (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to , Stringham, Gajic, and SKJOLSVOLD) teach features that are directed to analogous art and they are directed to the same field of endeavor as Shetty, Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

	Regarding claim 20, the modification of Shetty, Stringham, and Gajic teaches claimed invention substantially as claimed, however the modification of Shetty, Stringham, and Gajic does not explicitly teach the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying available space for each node of the plurality of node in a cluster of the one or more clusters; selecting a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space; identifying one or more source shards based on one or more overhead criteria; selecting one of the identified one or more source shards; spilling the selected one of the identified one or more source shards to the selected plurality of target shards; updating an override map of the meta-store for the source shard and each target shard; federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system; determining whether all of the identified one or more source shards have been spilled to the plurality of target shards; and in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta- store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shard.

	SKJOLSVOLD teaches the instructions further cause the processor to spill over a source shard of the plurality of physical shards to a target shard of the plurality of target shards by: identifying available space for each node of the plurality of node in a cluster of the one or more clusters (SKJOLSVOLD: [0203]; Assignment coordinator 702 can be configured to provide one or more servers 714 to which partitions 712 may be assigned. Servers 714 may comprise all servers of the scalable storage or a subset therefrom. Furthermore servers 714 may comprise all servers having available capacity in any dimension or dimensions or a given dimension or dimensions, or a subset therefrom); 

selecting a plurality of target shards based on an overhead capacity of each shard of the plurality of shards on a node of the plurality of node having a most available space (SKJOLSVOLD: [0189]-[0190]; The propose candidates function can select the plurality of candidate operations based on server load of the servers of the scalable storage. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as the server load metric described above. The candidate target server set may be limited to a number of those servers that have the lowest server load. Thus, servers can be added to the candidate target server set based on server load, for example, based on having low server load. Thus, a load balancing operation could comprise a given partition from the candidate partitions set being moved to a given server of the candidate target server set, for each combination of partition and server in the sets); 

identifying one or more source shards based on one or more overhead criteria (SKJOLSVOLD: [0200]; Assignment coordinator 702 can be configured to manage the generation of assignment plans for partitions to servers. In this respect, assignment coordinator 702 can be configured to collect and provide one or more partitions 712 to assignment generator 704 for assignment and one or more servers 714 (e.g. servers 204, 206, 208, and 210 in FIG. 2) of scalable storage (e.g. scalable storage 200 in FIG. 2) to assignment generator 704 that may receive those assignments); 

selecting one of the identified one or more source shards (SKJOLSVOLD: [0152]; In some implementations, selecting the plurality of candidate operations comprises identifying one or more servers that have a server metric of a dimension, or a particular dimension that exceeds a threshold value, such as the server cap. [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. [0156]; Furthermore, the propose candidates function may sort the servers of the scalable storage from highest to lowest server metric of the dimension. A candidate target server set may be selected as a number of those servers that have the lowest server metric of the dimension);  Page 36 of 38Attorney Docket No. 8946-110 

spilling the selected one of the identified one or more source shards to the selected plurality of target shards (SKJOLSVOLD: [0154]; Furthermore, the one or more servers can be identified based on server load, such that the plurality of candidate operations is selected based on server load of the one or more servers. For example, the propose candidates function can sort each server of the scalable storage from busiest to idlest as quantified by a load metric, such as a server load metric);

 	updating an override map of the meta-store for the source shard and each target shard (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map));
 
federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); 

determining whether all of the identified one or more source shards have been spilled to the plurality of target shards (SKJOLSVOLD: [0040]; It is noted that movement of a partition does not require physical movement of data at the storage level. Rather, in various implementations, a partition can be moved to another server by reassigning or remapping a partition range assignment of the partition to a new server (e.g. in a partition map)); and 

in response to determining not all of the identified one or more source shards have been spilled to the plurality of target shards, repeating the selecting one of the identified one or more source shards, spilling the selected one of the identified one or more source shards to the selected plurality of target shards, updating the override map of the meta- store for the source shard and each target shard, and federating the update to the override map of the meta-store for the source shard and each target shard to one or more components of the cloud-based storage system until all of the identified one or more source shards have been spilled to the plurality of target shard (SKJOLSVOLD: [0233]; In some implementations, at least one candidate server is selected in an iteration of the searching, and in another iteration of the searching the at least one candidate server is updated to at least another server. The update may be based on a new candidate server having a greater available capacity or lower utilization in one or more dimensions. For example, servers 714 may be searched for assignment in a binary search or other type of search where each iteration of the search examines a different server or servers of servers 714 for the assignment. The at least one candidate server may be selected in one iteration and replaced by another server in a subsequent iteration. A new candidate server may have more available capacity, less utilization, or otherwise be more suitable for the partition or partitions being assigned. [0247]; The selection can be based on, for example, any combination of the number of partitions that are subject to load balancing, the size of those partitions, whether those partitions are presently assigned to a server or are unassigned, the number of servers available for assignment, the available capacity of those servers, or other factors).
 (teaches a file key for each file of a plurality of files stored in a plurality of physical shards, each physical shard maintained by a node of a plurality of nodes in one or more clusters, wherein the file key comprises a hash of an enterprise identifier (enterprise ID) for an entity to which the creator of the file is a member, a hash of a folder identifier (folder ID) for a location in which the file is stored, and a hash of a file identifier (file ID) uniquely identifying the file) with the teachings of Stringham (teaches logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped) with the teachings of Gajic (teaches partially re-indexing, by the server of the cloud-based storage system, the plurality of shards of the one or more clusters based on addition of a node to the plurality of node in the one or more clusters) to further include the teachings of SKJOLSVOLD (teaches spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards…federating, by the server of the cloud-based storage system, the update to the override map of the meta-store for the source shard and the target shard to one or more components of the cloud-based storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the load balancing with respect to the CPU utilization (See SKJOLSVOLD: [0039]). In addition, the references (Shetty, Stringham, Gajic, and SKJOLSVOLD) teach , Stringham, Gajic, and SKJOLSVOLD are directed to mapping and storing partition information based on a key value.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As recited above, Shetty teaches “logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped” and Stringham teaches “logically partitioning, by the server of the cloud-based storage system, the ordered list into a plurality of logical shards to identifying, by the server of the cloud-based storage system, a last key value for each logical shard in the partitioned ordered list and saving, by the server of the cloud-based storage system, the identified last key value for each logical shard in a meta-store for the physical shard to which the logical shard is mapped...”. Additionally, SKJOLSVOLD teaches “…spilling over a source shard of the plurality of physical shards to a target shard of the plurality of target shards…identifying, by the server of the cloud-based storage…identifying, by the server of the cloud-based . 
However, the cited prior arts do not teach “…selecting, by the server of the cloud-based storage system, a set of largest shards in the one or more clusters based on an index size….indexing, by the server of the cloud-based storage system, a first half of the key range for each shard of the selected set of the largest shards on a source node…indexing, by the server of the cloud-based storage system, a second half of the key range for each shard…node different from source node for the shard….redirecting, by the server of the cloud-based storage system, traffic back to each shard of the selected set of shards…”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2015/0379038 issued to Dian Nikolov (hereinafter as “Nikolov”) teaches synchronizing databases based on modification of a properties and change data accordingly. 
U.S Patent 9,053,167 issued to Swift et al. (hereinafter as “Swift”) teaches storing data based on multiple replicated partition on storage nodes and selecting the storage nodes based on partition replicas.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/11/2022
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162